It is ordered that the judgments of the court of appeals and of the court of common pleas in this cause be reversed on the authority of Dakota Central Telephone Company et al. v. The State of South Dakota, ex rel., in the supreme court of the United States, decided June 2, 1919, [250 U. S., 163]. It is further ordered that all injunctions and restraining orders issued by said court of common pleas and court of appeals be, and the same hereby are, dissolved, and this cause is remanded to the court of common pleas with instructions to overrule the demurrer of the State of Ohio to the answer of The Ohio State Telephone Company, and *530for such other proceedings in accordance with this judgment.

Judgments reversed, and cause remanded.

Nichols, C. J., Jones, Matthias, Johnson, Donahue, Wanamakee and Robinson, JJ., con-' cur.